DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are presented for examination.

Priority
The claim for priority from US 16/038,117, now US Patent 10,972,275,  filed on 17 July 2018 is duly noted.
Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  
In claim 3, line 1: “the public data store” lacks antecedent basis;
In claim 3, line 1: “a public database” is unclear if it relates to “a public database” (claim 1, line 10);
In claim 13, line 1: “the public data store” lacks antecedent basis;
In claim 13, line 1: “a public database” is unclear if it relates to “a public database” (claim 11, lines 14-15).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.  Claim 21 recites “a computer-readable medium” which typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  Therefore, claim 21 is considered to be non-statutory.  While the specification discusses hardware embodiments to the medium (see specification (0035)), the specification nor the claim language limits the interpretation of the medium to just hardware. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8-14, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhr et al. (US 2018/0227293 A1 and Uhr hereinafter) in view of Das et al. (US 2010/0146263 A1 and Das hereinafter), and further in view of Bazot et al. (US 2004/0117430 A1 and Bazot hereinafter).
As to claims 1, 11, and 21, Uhr discloses a system and method for certificate issuing system based on block chain, the system and method having:
receiving, at the tenant system, a transaction identifier from the verification system (0060, lines 1-4); 
requesting, at the tenant system, a public transaction receipt from a public database, the public transaction receipt having a transaction outcome, the transaction outcome indicating whether the validation request resulted in successful validation of the user identity information (0077, lines 4-12).  
Uhr fails to specifically disclose:
sending a tenant system identifier from the tenant system to a verification system; 
sending a validation request from the tenant system to the verification system, the validation request comprising an encrypted token, the encrypted token having a unique user identifier associated with the user identity information, the encrypted token being further operable to being unencrypted by the verification system.
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Uhr, as taught by Das.
Das discloses a system and method for secure authentication, the system and method having:
sending a tenant system identifier from the tenant system to a verification system (0026, lines 5-10). 
Given the teaching of Das, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Uhr with the teachings of Das by sending a tenant system identifier to a verification system. Das recites motivation by disclosing that sending an identifier for verification allows for authentication to be performed, thus providing security to a system (0026). It is obvious that the teachings of Das would have improved the teachings of Uhr by sending a tenant system identifier to a verification system in order to perform authentication and provide security. 

Uhr in view of Das fails to specifically disclose:
sending a validation request from the tenant system to the verification system, the validation request comprising an encrypted token, the encrypted token having a unique user identifier associated with the user identity information, the encrypted token being further operable to being unencrypted by the verification system.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Uhr in view of Das, as taught by Bazot.
Bazot discloses a system and method for protecting subscriber identification between service and content providers, the system and method having:
sending a validation request from the tenant system to the verification system, the validation request comprising an encrypted token, the encrypted token having a unique user identifier associated with the user identity information, the encrypted token being further operable to being unencrypted by the verification system (0040, lines 9-10; 0041, lines 11-12).
Given the teaching of Bazot, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Uhr in view of Das with the teachings of Bazot by sending an encrypted token to be unencrypted by the verification system. Bazot recites motivation by disclosing that sending an encrypted token to be unencrypted for verification allows for secure protocols to be established for a session (0040; 0041). It is obvious that the teachings of Bazot would have improved the teachings of Uhr in view of Das by sending an encrypted token in order to establish secure protocols.

		
As to claims 2 and 12, Uhr discloses:	
wherein the public transaction receipt further comprises a hash, the hash being created from the unique user identifier, the tenant system identifier, the transaction outcome, or combination thereof (0056, lines 12-26; 0059, lines 1-6).  

As to claims 3 and 13, Uhr discloses:
wherein the public data store is a public database (0060, lines 1-6).  

As to claims 4 and 14, Uhr discloses:
wherein the public database is a blockchain (0060, lines 1-6; 0070, lines 1-12).  

As to claims 8 and 18, Uhr fails to specifically disclose:
wherein the tenant system identifier is a name, a globally unique identifier, or combination thereof.  
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Uhr, as taught by Das.
Das discloses:
wherein the tenant system identifier is a name, a globally unique identifier, or combination thereof (0030, lines 16-18).  
Given the teaching of Das, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Uhr with the teachings of Das by using a unique name as an identifier. Please refer to the motivation recited above with respect to claims 1, 11, and 21 as to why it is obvious to apply the teachings of Das to the teachings of Uhr.

As to claims 9 and 19, Uhr discloses:
wherein any one or more of the tenant system identifier, the encrypted token, and the transaction identifier are digitally signed (0134, lines 3-7).  

As to claims 10 and 20, Uhr does not explicitly disclose wherein digitally signing is based on pretty good privacy, digital signature algorithm, or combination thereof. However, Uhr discloses that the digitally signing is performed by a transaction signature engine (0135, lines 1-6) and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a transaction signature engine contains an algorithm for a transaction signature (i.e. digital signature).

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhr in view of Das and Bazot as applied to claims 1 and 11 above, and further in view of Rodriguez et al. (US 2018/0173906 A1 and Rodriguez hereinafter).
As to claims 5 and 15, Uhr in view of Das and Bazot fails to specifically disclose:
wherein the public transaction receipt is immutable.  
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Uhr in view of Das and Bazot, as taught by Rodriguez.
Rodriguez discloses a system and method for digital identity, the system and method having:
wherein the public transaction receipt is immutable (1304, lines 1-4).  
Given the teaching of Rodriguez, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Uhr in view of Das and Bazot with the teachings of Rodriguez by using an immutable public transaction receipt. Rodriguez recites motivation by disclosing that providing immutable transaction receipts allows for protection of financial transactions conducted outside of the traditional banking platforms (1304). It is obvious that the teachings of Rodriguez would have improved the teachings of Uhr in view of Das and Bazot by using an immutable public transaction receipt in order to provide protection for financial transactions.

Claim(s) 6, 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhr in view of Das and Bazot as applied to claims 1 and 11 above, and further in view of Nagaraja et al. (WO 2019/164935 A1 and Nagaraja hereinafter).
As to claims 6 and 16, Uhr in view of Das and Bazot fails to specifically disclose:
wherein the encrypted token further comprises an application identifier.  
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Uhr in view of Das and Bazot, as taught by Nagaraja.
Nagaraja discloses a system and method for automated account recovery using trusted devices, the system and method having:
wherein the encrypted token further comprises an application identifier (0054, lines 1-4).  
Given the teaching of Nagaraja, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Uhr in view of Das and Bazot with the teachings of Nagaraja by using an application identifier in the encrypted token. Nagaraja recites motivation by disclosing that providing an application identifier in order to provide relevant services (0054). It is obvious that the teachings of Nagaraja would have improved the teachings of Uhr in view of Das and Bazot by using an application identifier in order to provide relevant services.

	
As to claims 7 and 17, Uhr in view of Das and Bazot fails to specifically disclose:
wherein the application identifier is a name, a globally unique identifier, or combination thereof.  
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Uhr in view of Das and Bazot, as taught by Nagaraja.
Nagaraja discloses:
wherein the application identifier is a name, a globally unique identifier, or combination thereof (0018, lines 1-3).  
Given the teaching of Nagaraja, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Uhr in view of Das and Bazot with the teachings of Nagaraja by using any series of characters, numbers, graphics, or symbols as an identifier. Nagaraja recites motivation by disclosing that any series of characters, numbers, graphics, or symbols are used as an identifier in order provide a unique identity (0018, lines 1-3). It is obvious that the teachings of Nagaraja would have improved the teachings of Uhr in view of Das and Bazot by using a name in order to provide a unique identifier.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Benisti et al. (CA 2988106 A1) discloses a system and method for certified email.
Naqvi et al. (US 2018/0150647 A1) discloses a system and method for protecting and securing stored data using a privacy switch.
Pitroda et al. (CA 2962648 A1) discloses a system and method for three-dimensional transaction authentication.
Schibuk (WO 2009/070430 A2) discloses a system and method for providing scalable, dynamic, individualized credential services using mobile telephones.
So (US 2020/0366484 A1) discloses a system and method for authenticating a user.
Wilson et al. (US 2021/0091951 A1) discloses a system and method for centralized session key issuance and rotation.
Wong (CA 3016858 C) discloses a system and method for tokenization of co-network accounts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431